Citation Nr: 0939353	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  04-28 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from March 1985 to March 
1987, from July 1989 to February 1990, and from December 1990 
to August 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In February 2007 the Board remanded this case to originating 
agency for further development.  The case has been returned 
to the Board for further appellate action.


FINDING OF FACT

The Veteran's current low back disorder originated during his 
active service.


CONCLUSION OF LAW

A low back disorder was incurred in active service. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to service connection for a 
low back disorder.

As a preliminary matter, the Board notes the Veteran has been 
provided all required notice, to include notice pertaining to 
the disability-rating and effective-date elements of his 
claim.  In addition, the evidence currently of record is 
sufficient to substantiate his claim.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Review of service treatment records (STRs) shows treatment 
for back pain ("possible sprain") in October 1993; on 
referral the clinical impression was mechanical low back 
pain.  In February 1994 he was treated for back pain after an 
automobile accident; an X-ray examination was negative and 
the clinical impression was possible pulled muscle.  In July 
1995 he complained of a back injury due to hitting a wall 
while roller blading; the clinical impression was mechanical 
back pain.  Finally, in June 1996 he reported experiencing 
low back pain for the previous month; the clinical impression 
was lower back pain with possible contusion and possible 
muscular strain.

The Veteran was identified during service as having Raynaud's 
Syndrome, a disorder unrelated to the back that resulted in 
sensitivity to cold weather and precluded worldwide 
deployment within his military occupational specialty (MOS).  
The Veteran was referred to an MOS/Medical Retention Board 
(MMRB) which determined the Veteran's limitations were so 
prohibitive as to preclude retraining and reassignment into 
any MOS for which the Army had a current requirement.  The 
MMRB recommended review by a Physical Evaluation Board (PEB) 
but it is not apparent that a PEB actually convened prior to 
the Veteran's discharge.  The Veteran's DD Form 214 shows he 
was honorably discharged in August 1996 due to reduction in 
force; there is no separation physical examination report of 
record documenting whether the Veteran had a back problem at 
the time of his discharge.

The Veteran's DD Form 214 shows the Veteran served as a 
cannon crewman for a total of 5 years and 7 months; he 
subsequently served as a radio repairman for an additional 5 
years and 5 months.

The Veteran had a VA-contracted medical examination in March 
1997; the examination referral (dated in December 1996) 
states the examination was to be limited to cold weather 
injury to the hands.  The March 1997 examination report notes 
a normal gait, carriage and posture.  The examination report 
is silent in regard to the Veteran's spine.

The Veteran presented to the emergency room of Mercy San 
Diego Hospital in July 2001; the diagnosis recorded was 
lumbago and sciatica.  He subsequently had an X-ray later in 
July 2001 by Tempe St. Luke's Hospital.  The impression was 
minimal disc space narrowing at L3-4 consistent with 
degenerative disc disease (DDD).

In July 2008, in consequence of the Board's remand, the 
Veteran was examined by a VA physician who reviewed the 
claims file.  The examiner noted the Veteran's subjective 
account of back pain in service as well as the objective 
evidence as demonstrated by the STRs.  The examiner performed 
a clinical examination of the Veteran and noted observations 
in detail.  The examiner's diagnosis was chronic low back 
syndrome in association with degenerative 
discogenic/arthritic changes of the lumbar spine at multiple 
levels with indication of lumbar radiculopathy.  The examiner 
stated it would be somewhat obvious that in association with 
his work in field artillery and the movement of associated 
ordnance the Veteran was exposed in service to continuous 
traumas of the low back.  Therefore, in view of the current 
examination and history as noted, the examiner stated an 
opinion that it is at least as likely as not that the 
Veteran's current back pain is closely associated with his 
service-connected activities.  The opinion was based on 
interview of the Veteran, examination of the Veteran, review 
of the claims file, review of current X-rays and the 
examiner's 50-plus years of experience in the field of 
orthopedics.  

The findings of a physician (or other medical examiner) are 
medical conclusions that the Board cannot ignore or 
disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  
However, the Board is free to assess medical evidence and is 
not obligated to accept a physician's opinion.  Wilson v. 
Derwinski, 2 Vet. App 614 (1992).  

In this case the originating agency did not accept the VA 
examiner's opinion based on a finding the opinion was 
materially based on the Veteran's unsupported history as the 
premise for the opinion, citing Wood v. Derwinski, 1 Vet. 
App. 190, 191-92 (1991).  The RO also asserted the examiner 
had failed to discuss the back complaints documented in STRs 
and their relationship to the current back disorder.

However, the Board cannot discount medical opinion solely 
because it is based on history provided by a Veteran without 
also evaluating the credibility and weight of the history 
upon which the opinion is predicated.  Kowalski v. Nicholson, 
19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 
427 (2006).  

In this case the Board has no basis on which to find the 
Veteran's history as reported to the VA examiner was not 
credible.  Nothing in the Veteran's account to the VA 
examiner, as noted in the examination report, is inconsistent 
with the objective evidence relating to the Veteran's 
service.  Further, the VA examiner did not rely solely on the 
Veteran's unsupported history, but rather clearly based his 
opinion on the Veteran's history plus review of the file and 
current examination.  

In sum, the competent and uncontroverted medical opinion of 
record asserts it is at least as likely as not that the 
Veteran's current low back disorder is related to active 
service.  Accordingly, with resolution of the reasonable 
doubt in favor of the Veteran the criteria for service 
connection are met.  Accordingly, the claim must be granted.   


ORDER

Service connection for a low back disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


